COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-239-CR
                                                        
REBECCA ELAINE YEARY                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL
COURT NO. 3 OF DENTON COUNTY
                                                
----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT                  
                                               ----------
We
have considered the AAppellant=s
Withdrawal Of Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                                                             PER
CURIAM
 
PANEL D:   HOLMAN,
GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 29, 2007                                                       




[1]See Tex. R. App. P. 47.4.